DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Amendment

3.	Amendment filed on 09/15/2021 has been entered. Claims 3 and 5 have been withdrawn from consideration. Claims 2, 4 and 6-10 have been cancelled. Claims 1, 3 and 5 are now pending in the application.

Claim Rejections - 35 USC § 112

4.	Claim 1 amendments, filed on 09/15/2021 are considered and acknowledged. The claim 1 amendments are approved and have overcome previous rejection.

Allowable Subject Matter

5.	Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
the limitations “the third end portion of the second wiring conductor, a connection portion between the second wiring conductor and the first electrode of the first input capacitor, and a connecting portion between the second wiring conductor and the inner circuit are aligned on the second wiring conductor in this order along a longitudinal direction of the second wiring conductor, and the input terminal and the first via connector include parasitic inductors connected in series, and the parasitic inductors and the first input capacitor constitute an LC circuit of the filter, and the inner circuit is not connected to the first wiring conductor” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Rejoinder

6.	Claim 1 is allowable. Claims 3 and 5 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I, II, III, IV, V, VI, VII, VIII, IX, X as set forth in the Office action mailed on 01/11/2021 is hereby withdrawn and claims 3 and 5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 3 and 5 are allowable, as claims 3 and 5 are directly dependent upon claim 1. 



 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848